Exhibit 99.1 PARKERVISION CLOSES COMMON STOCK OFFERING Jacksonville, Fla., November 16, 2009 – ParkerVision, Inc. (Nasdaq: PRKR) (“ParkerVision”) today announced the closing of its previously announced underwritten public offering of 8,000,000 shares of its common stock at a public offering price of $2.00 per share. Piper Jaffray & Co. acted as the sole underwriter and manager for the offering. Net proceeds from the sale of the shares after underwriting discounts and commissions and other offering expenses were approximately $14.6 million.The Company plans to use the net proceeds from the offering for working capital and for other general corporate purposes, including funding its research and sales and marketing activities. The offering was made pursuant to an effective shelf registration statement filed with the Securities and Exchange Commission on September 14, 2009. Copies of the prospectus supplement and accompanying prospectus relating to the offering may be obtained from the Securities and Exchange Commission at http://www.sec.gov, or from Piper Jaffray & Co. at 800 Nicollet Mall, Suite 800, Minneapolis, MN 55402 or by calling (800) 747- 3924. This press release does not constitute an offer to sell, or the solicitation of an offer to buy, the shares of common stock. Furthermore, ParkerVision will not sell any of the shares of common stock and has been advised by Piper Jaffray & Co. that it and its affiliates will not sell any of the shares of common stock in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification of the shares under the securities laws of any such state or jurisdiction. About ParkerVision, Inc.
